                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:18-CV-00165-HBB


BRIAN ALDRICH                                                                      PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Brian Aldrich (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both the

Plaintiff (DN 15) and Defendant (DN 32) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered

December 21, 2018 (DN 11), the parties were notified that oral arguments would not be held unless

a written request therefor was filed and granted. No such request was filed.


                                               1
                                      FINDINGS OF FACT

        On July 11, 2013, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 58). Plaintiff alleged his disability began on June 6, 2012 (Id.). Administrative

Law Judge Marci P. Eaton (“ALJ Eaton”) conducted a video hearing from Paducah, Kentucky on

July 7, 2015 (Id.). Plaintiff and his attorney M. Michelle Cecil participated from Owensboro,

Kentucky (Id.). James B. Adams, an impartial vocational expert, testified during the video

hearing (Id.).

        In a decision dated November 23, 2015, ALJ Eaton denied Plaintiff’s application for

Disability Insurance Benefits (Tr. 58-66). ALJ Eaton found that Plaintiff’s degenerative disc

disease of the lumbar spine to be a severe impairment (Tr. 61). At the fourth step, ALJ Eaton

found that Plaintiff has the residual functional capacity to perform a range of light work because

he can occasionally lift and/or carry 20 pounds and frequently lift and/or carry 10 pounds; he can

stand and/or walk for six hours in an eight-hour workday; he can sit for six hours in an eight-hour

workday and is unlimited in his ability to push and/or pull within the 20-pound limit; he can

occasionally climb ramps or stairs and should avoid climbing ladders, ropes or scaffolds; he can

occasionally stoop, kneel, crouch and crawl; and he should avoid concentrated exposure to moving

machinery and unprotected heights (Tr. 62). Although ALJ Eaton found that Plaintiff was unable

to perform any past relevant work, she did determine that Plaintiff can perform a significant

number of jobs that exist in the national economy considering his age, education, work experience,

and RFC (Tr. 65-66). ALJ Eaton concluded that Plaintiff had not been under a disability, as




                                                2
defined in the Social Security Act, from June 6, 2012 through the date of the decision, November

23, 2015 (Tr. 66). There is no indication in the record that Plaintiff timely filed a request for the

Appeals Council to review ALJ Eaton’s decision.

        Plaintiff protectively filed an application for Disability Insurance Benefits on January 13,

2016 (Tr. 15, 170-72, 173-74). Plaintiff alleged that he became disabled on June 6, 2012 because

of a back injury, depression, anxiety, and a sleep disorder (Tr. 15, 173, 191). Administrative Law

Judge Stacey L. Foster (AALJ@) conducted a video hearing from Paducah, Kentucky on February

7, 2018 (Tr. 15, 32-34). Plaintiff and her attorney, Sara J. Martin, participated from Owensboro,

Kentucky (Id.). James B. Adams, an impartial vocational expert, testified during the video

hearing (Id.).

        In a decision dated April 4, 2018, ALJ Foster evaluated this adult disability claim pursuant

to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 15-25). At

the first step, ALJ Foster found Plaintiff has not engaged in substantial gainful activity since June

6, 2012, the alleged onset date (Tr. 17). At the second step, ALJ Foster determined that Plaintiff

has the following severe impairments: degenerative disc disease of the lumbar spine, obesity, and

major depressive disorder (Id.). Additionally, ALJ Foster found that Plaintiff’s bilateral carpal

tunnel syndrome is a non-severe impairment (Id.). At the third step, ALJ Foster concluded that

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals one of the listed impairments in Appendix 1 (Tr. 18).

        At the fourth step, ALJ Foster found Plaintiff has the residual functional capacity (RFC) to

perform light work except that Plaintiff may never climb ladders, ropes, or scaffolds; he may

occasionally stoop, kneel, crouch, crawl and climb ramps/stairs; he should avoid concentrated

                                                 3
exposure to moving machinery and unprotected heights; he can understand, remember, and carry

out simple instructions and procedures requiring a 30-day learning period or less; and he can

sustain the concentration, persistence, or pace for simple tasks involving little judgment and

minimal variation in a routine work environment (Tr. 19). Relying on testimony from the

vocational expert, ALJ Foster found that Plaintiff is unable to perform any of his past relevant

work (Tr. 23).

       ALJ Foster proceeded to the fifth step where he considered Plaintiff=s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 23-24). The ALJ

found that Plaintiff can perform a significant number of jobs that exist in the national economy

(Id.). Therefore, ALJ Foster concluded that Plaintiff has not been under a Adisability,@ as defined

in the Social Security Act, from June 6, 2012 through the date of the decision, April 4, 2018 (Tr.

24).

       Plaintiff timely filed a request for the Appeals Council to review ALJ Foster’s decision

(Tr. 163-65). The Appeals Council denied Plaintiff=s request for review (Tr. 1-4).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

                                                4
even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-4). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.




                                                 5
42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?

               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.

                                    Challenges to Finding No. 5

       1. Arguments of the Parties

       Plaintiff argues substantial evidence does not support ALJ Foster’s determination that he

has the RFC to perform light work with certain limitations because she failed to fully consider the

resulting limitations from his degenerative disc disease of the lumbar spine (DN 15 PageID # 1896,

DN 15-1 PageID # 1900-04). Plaintiff also asserts that substantial evidence does not support ALJ

                                                  6
Stacy’s findings regarding the weight accorded to the opinions of an independent medical

evaluator, Dr. Guarnaschelli; a treating source Monica Johnson, APRN; and a non-examining state

agency physician, Dr. Irlandez1 (Id.).

        Defendant contends that substantial evidence supports ALJ Foster’s determination that

Plaintiff has the RFC to perform light work with certain limitations (DN 32 PageID # 1953-63).

Defendant argues that ALJ Foster provided good reasons, supported by substantial evidence in the

record, for her assignment of weight to the opinions of Dr. Guarnaschelli, Ms. Johnson, and Dr.

Irlandez (Id.).

        2. Discussion

        The residual functional capacity finding is the Administrative Law Judge=s ultimate

determination of what a claimant can still do despite his or her physical and mental limitations.

20 C.F.R. §§ 404.1545(a), 404.1546. The Administrative Law Judge makes this finding based

on a consideration of medical source statements and all other evidence in the case record. 20

C.F.R. §§ 404.1529, 404.1545(a), 404.1546. Thus, in making the residual functional capacity

finding the Administrative Law Judge must necessarily assign weight to the medical source

statements in the record and assess the claimant’s subjective allegations.        20 C.F.R. §§

404.1527(c), 404.1529.

        The Court will begin with Plaintiff’s challenge to the weight ALJ Foster assigned to the

opinion of Monica Johnson, APRN. As Plaintiff filed his application prior to March 27, 2017,

the applicable regulations indicate Advanced Practice Registered Nurses such as Ms. Johnson are



1 Plaintiff mistakenly identified Dr. Mukherjee (Tr. 88-100)

                                                         7
not acceptable medical sources who are qualified to render medical opinions about the nature and

severity of a claimant’s physical or mental impairment.         See 20 C.F.R. §§ 404.1502(a)(7),

404.1527(a)(1). Further, despite her ongoing treatment relationship with Plaintiff, Ms. Johnson’s

opinion cannot be given controlling weight for the same reason. See 20 C.F.R. § 404.1527(a)(2)

and (c). The applicable regulations do, however, direct that Ms. Johnson’s opinion be weighed

based on whether there is an examining or treating relationship, the consistency of the opinion

with the record as a whole, whether she is a specialist, and other factors that tend to support or

contradict her opinion. See 20 C.F.R. § 404.1527(f)(1) and (2) (citing 20 C.F.R. § 404.1527(c)(1)

through (c)(6)). When an opinion is inconsistent with the medical source’s own treatment records

the Administrative Law Judge is not required to credit that opinion. See Bogle v. Sullivan, 998

F.2d 342, 348 (6th Cir. 1993); Villarreal v. Sec’y of Health & Human Servs., 818 F.2d 461, 463

(6th Cir. 1987) (per curiam).

       ALJ Foster’s assessment of the statement Ms. Johnson gave on July 20, 2017,

acknowledges that a treating relationship exists and that the opinion is related to her area of

specialty (Tr. 22, 1796-99). After summarizing Ms. Johnson’s statement and her opinion that

Plaintiff had marked limitation with concentration, ALJ Foster commented as follows:

               Little weight is placed upon this opinion, which is not consistent
               with the claimant's stable condition with very conservative
               treatment, reported activities of daily living, his own statements that
               his symptoms are largely situational, and his reports that he could
               return to work if he could find a job within his physical limitations.

(Tr. 22). Thus, ALJ Foster found Ms. Johnson’s opinion inconsistent with the record as a whole

and contradicted by treatment records from the Estes Behavioral Health, LLC, which includes

progress notes prepared by Ms. Johnson (Tr. 22, 1597-1619, 1810-17). In sum, ALJ Foster

                                                 8
provided good reasons for her assignment of weight to Ms. Johnson’s opinion and those reasons

are supported by substantial evidence in the record. Therefore, there is no merit to Plaintiff’s

challenge to the weight ALJ Foster assigned to the opinion of Ms. Johnson.

       Next, the Court will address Plaintiff’s challenge to the weight ALJ Foster assigned to

opinion of Dr. Guarnaschelli.       By way of background, Dr. Guarnaschelli performed an

independent medical evaluation in connection with Plaintiff’s Workers Compensation claim

against his employer, Century Aluminum of Kentucky, arising out of a low back injury on June 5,

2012 (see Tr. 166-169, 521-23). Dr. Guarnaschelli performed an examination and review of the

medical evidence concerning Plaintiff’s low back injury (Tr. 522-23). He noted no neurologic

deficits such as radiculopathy (nerve root compression) or a myelopathy (spinal cord compression)

(Tr. 523). Dr. Guarnaschelli acknowledged that Plaintiff had restrictions in range of motion and

good control of his pain through a medical protocol, monitored by a pain management specialist,

that included morphine, gabapentine, and a muscle relaxant (Id.). Dr. Guarnaschelli agreed with

the previous evaluation of Dr. Kriss and the restrictions offered by the operating surgeon, Dr.

Werner, limiting Plaintiff to no lifting over 20 lbs., limiting his squatting and bending, and taking

hourly breaks (Id.).

       As Dr. Guarnaschelli is an examining source, the Sixth Circuit has indicated his opinion

should be weighed based on the examining relationship, consistency, specialization, and other

factors that tend to support or contradict his opinion. See Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)(1) through (c)(6)). After accurately

summarizing Dr. Guarnaschelli’s report and opinion (Tr. 20-21, 21-22), ALJ Foster commented

as follows:

                                                 9
               Little weight is placed upon this opinion, as it appears to have been
               based largely upon subjective complaints that pre-date the prior
               decision and opinions that were based on records that pre-date the
               prior decision. Dr. Guarnaschelli's physical examination was
               unremarkable, and the need to take hourly breaks is not generally
               consistent with the treatment records and activities of daily living
               the claimant reported during the relevant period.

(Tr. 22).   Thus, ALJ Foster found Dr. Guarnaschelli’s opinion to be based on Plaintiff’s

subjective complaints which were inconsistent with the record as a whole and contradicted by ALJ

Eaton’s findings and more current treatment records (Tr. 22, 63-64, 523). In sum, ALJ Foster

provided good reasons for her assignment of weight to Dr. Guarnaschelli’s opinion and those

reasons are supported by substantial evidence in the record. Therefore, there is no merit to

Plaintiff’s challenge to the weight ALJ Foster assigned to the opinion of Dr. Guarnaschelli.

       Next, the Court will address Plaintiff’s challenge to the weight ALJ Foster assigned to

opinion of Dr. Irlandez, a non-examining state agency physician. The regulations provide that

Administrative Law Judges “will consider” the medical findings of State agency medical or

psychological consultants because they “are highly qualified and experts in Social Security

disability evaluation.” 20 C.F.R. § 404.1513a(b)(1). When the opinion of a non-examining State

Agency medical/psychological advisor is consistent with the record, the opinion represents

substantial evidence to support the Administrative Law Judge’s decision. See Atterbery v. Sec’y

of Health & Human Servs., 871 F.2d 567, 570 (6th Cir. 1989); Hale v. Sec’y of Health & Human

Servs., 816 F.2d 1078, 1082-83 (6th Cir. 1987) (per curiam).

       On May 3, 2016, Dr. Irlandez reviewed the evidence in the record and opined that Plaintiff

had the RFC to perform a range of light work because he can occasionally climb ramps or stairs

and should avoid climbing ladders, ropes or scaffolds; he can occasionally stoop, kneel, crouch

                                                10
and crawl; and he should avoid concentrated exposure to moving machinery and unprotected

heights (Tr. 88-96, 97). ALJ Foster explained that she gave great weight to Dr. Irlandez’s opinion

because it was supported by the medical records she had described in the preceding paragraphs

(Tr. 21). In sum, ALJ Foster provided a good reason for her assignment of weight to Dr.

Irlandez’s opinion and that reason is supported by substantial evidence in the record. Therefore,

there is no merit to Plaintiff’s challenge to the weight ALJ Foster assigned to the opinion of Dr.

Irlandez’s. Additionally, as Dr. Irlandez’s opinion is consistent with the evidence of record, his

opinion represents substantial evidence to support ALJ Foster’s RFC findings addressing

Plaintiff’s physical limitations.

         Next the Court will address Plaintiff’s argument that substantial evidence does not support

ALJ Foster’s determination that he has the RFC to perform light work with certain limitations.

Plaintiff contends that ALJ Foster did not consider objective evidence at Tr. 375, 403-04, 573 that

shows his degenerative disc disease of the lumbar spine prevents him from engaging in prolonged

standing, walking, or sitting.2 But, these medical record pages merely recite Plaintiff’s subjective

complaints to a treating source. For example, Tr. 375 is part of a February 19, 2016 treatment

note from Advanced Pain Care Clinic, PSC, that memorializes Plaintiff’s complaint about a flare

up of low back pain on the left side as a result of shoveling snow the preceding day. The next

page indicates a physical examination revealed “tenderness along paraspinal region and facet




2 Specifically, Plaintiff is referring to his history of two back surgeries and the pain management records that
repeatedly indicated left side radicular pain, failed back surgery syndrome, tenderness in the paraspinal region,
tenderness of the facet joints, pain along the sacroiliac joint, myofascial tenderness, increased tenderness with
flexion and extension, and pain levels consistently reported at 6-7 out of 10 (DN 15 PageID # 1900-04 citing Tr.
375, 403-04, 573).

                                                         11
joints” and “pain along SI joints” (Tr. 376). Plaintiff’s complaints of tenderness and pain would

be a subjective component to the physical examination. Similarly, Tr. 403-04 are part of an April

19, 2016 treatment note from Advanced Pain Care Clinic, PSC, that memorializes Plaintiff’s

complaint about low back pain at a level of 7 out of 10. The fourth page, Tr. 573, is part of a

March 22, 2015 treatment note from Owensboro Health Regional Hospital identifying medications

prescribed to address Plaintiff’s complaints of chronic low back pain (Tr. 566-73).

       Plaintiff also accuses ALJ Foster of overlooking examination findings by his treating

chiropractor that corroborated his complaints of worsening pain (see Tr. 1561-72). But these

treatment notes addressing the time frame August through September 2016 merely indicate the

chiropractor performed soft tissue manipulations to address Plaintiff’s complaints of pain. They

also suggest Plaintiff experienced some improvement to his condition because of the soft tissue

manipulations.

       Plaintiff also accuses ALJ Foster of overlooking physical therapy records Tr. 1642-50

addressing the time frame May through September 2016. Review of these records reveals that

they merely memorialize Plaintiff’s subjective complaints of pain and an overall improvement in

his lifting, sitting, standing, and walking because of the physical therapy.

       More importantly, the issue is not whether Plaintiff can identify substantial evidence in the

record that may have been overlooked by ALJ Foster. Rather, the question is whether ALJ

Foster’s RFC findings are supported by substantial evidence in the record. See Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013) (AA reviewing court will affirm the




                                                 12
Commissioner=s decision if it is based on substantial evidence, even if substantial evidence would

also have supported the opposite conclusion.@). Having reviewed the record, the Court concludes

that ALJ Foster’s RFC findings are supported by substantial evidence in the record.

                                         Finding No. 10

       1. Arguments of the Parties

       Plaintiff contends substantial evidence does not support ALJ Foster’s finding that jobs exist

in significant numbers in the national economy (DN 15 PageID # 1896, DN 15-1 PageID # 1904-

05).   Plaintiff explains that the vocational expert’s testimony cannot constitute substantial

evidence because he relied on obsolete job descriptions from the Dictionary of Occupational Titles

(DOT) (Id.). Plaintiff asserts that if the vocational expert had supplemented his testimony with

information from a more up to date and reliable resource like O-NET, ALJ Foster would have been

aware that only one of the three jobs identified still exists and the SVP range is now much higher

than what it is in the DOT (Id.).

       Defendant argues ALJ Foster reasonably relied on the vocational expert’s testimony that

Plaintiff could perform jobs that exist in significant numbers in the national economy (DN 32

PageID # 1964-81). Defendant asserts that Plaintiff should have questioned the vocational expert

about ONET or job obsolescence but failed to do so (Id.). For this reason, the vocational expert’s

uncontradicted testimony constituted substantial evidence to support ALJ Foster’s finding (Id.).

       2. Discussion

       The Sixth Circuit, albeit in an unpublished opinion, previously cautioned that “common

sense dictates” when job descriptions in the DOT “appear obsolete, a more recent source of

information should be consulted.” Cunningham v. Astrue, 360 F. App'x 606, 615 (6th Cir. 2010)

                                                13
(emphasis added).     Several district courts in the Sixth Circuit followed Cunningham and

remanded matters to the Commissioner when the vocational expert’s reliance on potentially

obsolete job descriptions from the DOT raised sufficient doubt whether substantial evidence

supported the ALJ’s determination at the fifth step. See e.g. Wright v. Berryhill, No. 4:18-CV-

00021, 2019 WL 498855, at *9 (W.D. Ky. Feb. 8, 2019); Westmoreland v. Berryhill, No. 3:17-cv-

00096, 2018 WL 1522118, at *4 (S.D. Ohio Mar. 28, 2018); Rollston v. Comm’r of Soc. Sec., No.

1:16-CV-168, 2016 WL 6436676, at *4 (W.D. Mich. Nov. 1, 2016). Other district courts within

the Sixth Circuit have criticized Cunningham’s reasoning and declined to follow its holding. See

e.g. Kidd v. Berryhill, No. 5:17-CV-420-REW, 2018 WL 3040894, at *7-10 (E.D. Ky. June 19,

2018); Montano v. Comm’r of Soc. Sec., No. 1:13-cv-70, 2014 WL 585363, at *15 (S.D. Ohio

Feb. 14, 2014); Belew v. Astrue, No. 2:11-107-DCR, 2012 WL 3027114, at *9-10 (E.D. Ky. July

24, 2012).

       In a recently issued unpublished order, the Sixth Circuit attempted to resolve the apparent

confusion among some of the district courts. O’Neal v. Comm’r of Soc. Sec., No. 18-2372, 2020

WL 97414, at *3-4 (6th Cir. Jan. 7, 2020). Because the regulations continue to recognize the

DOT as a source of reliable information and the claimant did not to cross-examine the vocational

expert about the DOT job descriptions when he had the opportunity, the Sixth Circuit held the

vocational expert’s testimony constitutes substantial evidence to support the ALJ’s finding that the

claimant was able to perform work that existed in significant numbers in the national economy.

O’Neal v. Comm’r of Soc. Sec., No. 18-2372, 2020 WL 97414, at *3-4 (6th Cir. Jan. 7, 2020).

       Applying the holding in O’Neal to the circumstances before the Court, during the

administrative hearing the vocational expert responded to ALJ Foster’s hypothetical question by

                                                14
testifying that the individual could perform occupations such as bagging salvage DOT # 689.687-

010, and there are 395,000 jobs in the national economy; collator operator DOT # 208.685-010,

and there are 155,000 jobs in the national economy; and garment sorter DOT # 222.687-014 and

there are 230,000 jobs in the national economy (Tr. 51-52).          Although Plaintiff had the

opportunity, he did not cross-examine the vocational expert about the DOT descriptions for these

three jobs (Tr. 52-53). Thus, in light of the holding in O’Neal, the vocational expert’s testimony

constitutes substantial evidence to support ALJ Foster’s finding that Plaintiff is able to perform

work that exists in significant numbers in the national economy.

                                            ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



          February 20, 2020




Copies:            Counsel




                                               15
